
	

116 S2225 IS: Basic Assistance for Students In College Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2225
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Ms. Harris (for herself, Mrs. Feinstein, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide for the basic needs of students at institutions of higher education.
	
	
		1.Short title
 This Act may be cited as the Basic Assistance for Students In College Act or the BASIC Act.
 2.Data SharingNot more than 90 days after the date of enactment of this Act, the Secretary of Education, in coordination with the Secretary of Agriculture, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, shall develop and implement an agreement to—
 (1)securely share data among the respective Federal agencies of such Secretaries in order to identify students who are enrolled at institutions of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) (including full-time and part-time students) who may be eligible for benefits through—
 (A)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (B)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (C)the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (D)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (E)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (F)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)); or
 (G)any other means-tested Federal benefit program as identified by the Secretary of Education in accordance with section 479(d)(2)(F) of the Higher Education Act of 1965 (20 U.S. Code 1087ss(d)(2)(F)); and
 (2)coordinate efforts to provide assistance to institutions of higher education to facilitate the enrollment of eligible students in the programs listed in paragraph (1).
 3.Grants to support the basic needs of studentsTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a) is amended by adding at the end the following:
			
				BBGrants to support the basic needs of students
					899.Grants to support the basic needs of students
 (a)DefinitionsIn this section: (1)Basic needsThe term basic needs means the needs of students that support their success while enrolled at an eligible institution, including needs such as—
 (A)food; (B)housing;
 (C)transportation; (D)child care;
 (E)health care; and (F)technology.
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate degree, including 2-year Tribal Colleges or Universities, as defined in section 316, and public 2-year State institutions of higher education.
 (3)Eligible institutionThe term eligible institution means an institution of higher education (as defined in section 102) that participates in programs under title IV.
							(b)Planning Grants
 (1)In GeneralThe Secretary shall award planning grants, on a competitive basis, to eligible institutions to enable the eligible institutions to conduct research and planning to reduce incidences of student food and housing insecurity and to meet other basic needs of students, by carrying out the activities described in paragraph (2).
 (2)ActivitiesAn eligible institution receiving a grant under this subsection shall use grant funds to carry out the following:
 (A)Establish a basic needs steering committee that will be responsible for creating and approving the basic needs strategy described in subparagraph (C), and that will be comprised of relevant campus stakeholders, such as—
 (i)students who have experienced challenges in meeting basic needs; (ii)student government representatives;
 (iii)institutional staff representing the areas of student financial aid, housing, dining, student affairs, accessibility services, and health services (including counseling or psychological services);
 (iv)faculty; (v)relevant administrators, including local human services administrators; and
 (vi)community-based organizations. (B)Conduct research regarding—
 (i)the level of unmet basic needs at the institution, disaggregated by race and ethnicity, income quintile, status as a first-generation college student (as defined in section 402A(h)), Federal Pell Grant eligibility status, disability status, status as a student parent, sex (including sexual orientation and gender identity), or other subgroup as determined by the institution;
 (ii)the presence of institutional barriers (such as award displacement) and current institutional interventions to address such barriers;
 (iii)the resources available to address basic needs of students, both on campus and off campus; and
 (iv)opportunities for coordination and collaboration between the institution and government or community-based organizations, such as—
 (I)the local office that administers benefits through the supplemental nutrition assistance program (SNAP) and SNAP employment and training programs under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or the temporary assistance for needy families program (TANF) and subsidized programs that meet the work requirements under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (II)organizations that participate in the Federal work-study program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.); or
 (III)low-income housing assistance organizations, including those assisting with tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)).
 (C)Create a basic needs strategy that describes how the institution will— (i)seek to address or meet the basic needs of students through on-campus and off-campus providers; and
 (ii)incorporate the research conducted under subparagraph (B), including with respect to the subgroups identified under clause (i) of subparagraph (B), into the basic needs strategy.
									(3)Grant amounts; duration
 (A)AmountA grant under this subsection shall be in an amount not to exceed $50,000. (B)DurationA grant under this subsection shall be for a period of 1 year.
 (4)ReportNot later than 60 days after the end of the planning grant period under this subsection, each eligible institution that receives such a grant shall submit a report to the Secretary describing the outcomes of the planning grant, regardless of whether the eligible institution intends to apply for an implementation grant.
							(c)Implementation grants
							(1)In General
 (A)Authorization of awardThe Secretary shall award implementation grants, on a competitive basis, to eligible institutions to enable the eligible institutions to develop infrastructure to meet the basic needs of students, by implementing a basic needs strategy developed through a grant award under subsection (b) or another existing basic needs plan approved by the Secretary, and carrying out the activities described in paragraph (2).
 (B)Ongoing external fundingIn order to be eligible to receive an implementation grant under this subsection, an eligible institution shall identify, in the application for such grant, an ongoing non-Federal funding mechanism to support the activities carried out with grant funds after the grant period has expired.
 (2)ActivitiesAn eligible institution receiving a grant under this subsection shall use the grant funds to carry out at least two of the following:
 (A)Providing free or subsidized food, secure sleeping arrangements, temporary housing, priority access to existing on-campus child care, and other basic needs to eligible students.
 (B)Conducting outreach to students to encourage students to participate in programs and receive services (including programs and services provided through grant funding) to meet basic needs.
 (C)Educating students about public assistance programs (including State and local public assistance programs, and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), Federal housing assistance programs, and other income-based Federal assistance programs), supporting students' applications for those programs, and providing case management and training for students to maximize the public assistance that students receive to meet basic needs.
 (D)Coordination and collaboration between the eligible institution and government or community-based organizations, such as the local office that administers benefits through the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or a low-income housing assistance organization.
 (E)Purchasing materials, equipment, transportation, or facilities to reduce incidences of food and housing insecurity and address the basic needs of students at the eligible institution.
 (F)Hiring personnel to build basic needs infrastructure and implement programming to meet the basic needs of students at the eligible institution.
 (G)Other matters determined appropriate by the Secretary. (3)Grant amounts; duration (A)AmountA grant under this subsection shall be in an amount not to exceed $500,000 total for each five-year period.
 (B)DurationA grant under this subsection shall be for a period of 5 years. (4)ReportThe Secretary shall prepare and submit to Congress a report that describes—
 (A)the impact of the grant under this subsection on eligible students; (B)best practices for the provision of basic services to eligible students;
 (C)the obstacles faced by grant recipients; and (D)State or Federal policy barriers to meeting the basic needs of students at institutions of higher education.
 (5)Best practicesThe Secretary shall disseminate to eligible institutions information about best practices, as described in paragraph (4)(B).
							(d)Reservation; Priority; equitable distribution
 (1)ReservationIn awarding grants under subsections (b) and (c), the Secretary shall reserve an amount equal to not less than 25 percent of the total amount available for grants under those subsections for grant awards to community colleges.
 (2)PriorityIn awarding grants under subsections (b) and (c), the Secretary shall give priority to the following:
 (A)Eligible institutions with respect to which not less than 25 percent of enrolled students are students that are eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV.
 (B)Eligible institutions that are historically Black colleges and universities. (C)Eligible institutions that are described in section 371(a).
 (3)Equitable distributionIn awarding grants under subsections (b) and (c), the Secretary shall ensure an equitable distribution of grant awards to eligible institutions in States based on State population.
 (e)LimitationAn eligible institution receiving a grant under— (1)subsection (b) shall not use more than 50 percent of grant funds for personnel expenses; and
 (2)subsection (c) shall not use more than 75 percent of grant funds for personnel expenses.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 for fiscal years 2021 through 2027, of which—
 (1)$40,000,000 are authorized to be appropriated to carry out planning grants under subsection (b); and
 (2)$460,000,000 are authorized to be appropriated to carry out implementation grants under subsection (c)..
